     Case: 1:19-cv-03679 Document #: 13 Filed: 07/17/19 Page 1 of 1 PageID #:35

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Kamisha Glover, et al.
                                             Plaintiff,
v.                                                        Case No.: 1:19−cv−03679
                                                          Honorable Matthew F. Kennelly
Equifax Information Services, LLC, et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Defendant
Department Stores National Bank's unopposed motion for extension of time [7] is granted;
response to complaint is to be filed by 8/12/2019. However, the initial status hearing
remains set for 7/31/2019 as previously ordered, and counsel are directed to be fully
prepared to conduct the status hearing at that time. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
